Citation Nr: 1826419	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hepatitis C.

2. Entitlement to a compensable rating for bilateral maxillary sinusitis.

3. Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his sinusitis disability and hepatitis C have worsened since his last VA examinations, which were conducted in December 2010 and October 2011, respectively. Indeed, VA records indicate possible signs of worsening of his disabilities, specifically reflecting that he sought emergency treatment for his sinusitis in October 2011 and that he reported additional symptoms in January 2013 that he believed are related to the medication prescribed for his hepatitis C. Moreover, the record does not include any updated medical records showing treatment for his bilateral maxillary sinusitis or hepatitis C since 2013.  As the nature and severity of the Veteran's hepatitis C and bilateral maxillary sinusitis are unclear from the current evidence, and given the age of his last VA examinations, new VA examinations are necessary to adjudicate the claims.   See Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995) (When the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for a higher rating of hepatitis C and bilateral maxillary sinusitis. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The AOJ should obtain updated information from the Veteran regarding his employment since August 2010, to include sending him an additional copy of a VA Form 21-8940 application for individual unemployability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  Send the Veteran and request that he complete an additional copy of VA Form 21-8940 application for individual unemployability to the addresses on file.  

3.  Schedule the Veteran for VA examinations by appropriate examiners to ascertain the current severity of the service-connected bilateral maxillary sinusitis and hepatitis C, in accordance with the applicable worksheets for rating these disorders.  

The examiners should comment on the extent of any functional impairment caused by the service-connected disability (singularly and jointly with his other service-connected disabilities), to include in an occupational setting and in performing ordinary daily activities.  

The examiners must provide the rationale for all opinions provided.

4. Undertake any additional development deemed necessary, to include determining whether referral of the TDIU claim for extra-schedular consideration under 38 C.F.R. § 4.16(b) (2017) is warranted.   

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case (SSOC), and allow the Veteran an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




